EXHIBIT 10.2

 

AMENDMENT NO. 11 TO CREDIT AGREEMENT AND LIMITED WAIVER

This Amendment No. 11 to Credit Agreement and Limited Waiver (this "Amendment")
dated as of December 22, 2017 is among Mid-Con Energy Properties, LLC, a
Delaware limited liability company (the "Borrower"), the Guarantor (as defined
below), the financial institutions that are identified below as Lenders
(collectively, the "Lenders" and individually, a "Lender"), and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
"Administrative Agent") and as collateral agent (in such capacity, the
"Collateral Agent") for the Lenders.

RECITALS

A.The Borrower, the Lenders and Wells Fargo Bank, National Association, as the
Administrative Agent, are parties to that certain Credit Agreement dated as of
December 20, 2011, as amended by that certain Agreement and Amendment No. 1 to
Credit Agreement dated as of April 23, 2012, as amended by that certain
Agreement and Amendment No. 2 to Credit Agreement dated as of November 26, 2012,
as amended by that certain Agreement and Amendment No. 3 to Credit Agreement
dated as of November 5, 2013, as amended by that certain Amendment No. 4 to
Credit Agreement dated as of April 11, 2014, as amended by that certain
Agreement and Amendment No. 5 to Credit Agreement dated as of November 17, 2014,
as amended by that certain Amendment No. 6 to Credit Agreement dated as of
February 12, 2015, as amended by that certain Agreement and Amendment No. 7 to
Credit Agreement dated as of November 30, 2015, as amended by that certain
Agreement and Amendment No. 8 to Credit Agreement dated as of April 29, 2016, as
amended by that certain Amendment No. 9 to Credit Agreement dated as of May 31,
2016, and as amended by that certain Amendment No. 10 to Credit Agreement dated
as of August 11, 2016 (as the same may be amended, modified or supplemented from
time to time, the "Credit Agreement").

B.In connection with such Credit Agreement, Mid-Con Energy Partners, LP, a
Delaware limited partnership and owner of 100% of the membership interests in
the Borrower, executed and delivered that certain Guaranty dated as of
December 20, 2011 (as the same may be amended, modified or supplemented from
time to time, the "Guaranty") in favor of the Administrative Agent for the
benefit of the Guaranteed Parties (as defined in the Guaranty) pursuant to which
it became a Guarantor.

C.With respect to the fiscal quarter ending September 30, 2017, Borrower was not
in compliance with the ratio of the MLP’s Consolidated Funded Indebtedness to
the MLP’s Consolidated EBITDAX set forth in Section 7.13 of the Credit Agreement
(the "Leverage Ratio Default"), and Borrower has failed to comply with Section
6.15 of the Credit Agreement as of the most recent redetermination of the
Borrowing Base (the “M&T Default”, and together with the Leverage Ratio Default,
the “Designated Defaults”).

D.Borrower has requested that the Lenders waive the Designated Defaults until
January 31, 2018 and make certain amendments to the Credit Agreement, and
Lenders are willing to agree to waive the Designated Defaults until January 31,
2018 and amend the Credit Agreement, subject to the terms and conditions set
forth herein.

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

THEREFORE, the parties hereto hereby agree as follows:

Article I
DEFINITIONS

Section 1.01Terms Defined Above.  As used in this Amendment, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.

Section 1.02Terms Defined in the Credit Agreement.  Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.

Section 1.03Other Definitional Provisions.  The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Amendment
shall refer to this Amendment as a whole and not to any particular Article,
Section, subsection or provision of this Amendment.  Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Amendment unless otherwise specified.  All titles or headings to Articles,
Sections, subsections or other divisions of this Amendment or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto.  Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular.  Words denoting gender shall be construed to include
the masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative.  Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.

Section 1.04Incorporation by Reference. The Recitals to this Amendment are
incorporated herein by reference and made a part hereof for all purposes as
though set forth in this Amendment verbatim.

Article II
AMENDMENTS

Section 2.01Amendment to Section 1.1 of the Credit Agreement.  Section 1.1 of
the Credit Agreement is hereby amended to add the following definition in proper
alphabetical order to read as follows:

“SOK Disposition Documents” means (a) that certain Purchase and Sale Agreement,
dated November 8, 2017, by and between the Borrower, as Seller, and Exponent
Energy III LLC, as Buyer (as amended or otherwise modified prior to the date
hereof), and (b) all bills of sale, assignments, agreements, instruments and
documents executed and delivered in connection therewith.

 

--

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

Section 2.02Amendments to Section 7.5 of the Credit Agreement.  Section 7.5 of
the Credit Agreement is hereby amended by (i) deleting the word “and” at the end
of clause (e) therein; (ii) renumbering clause (f) to be clause (h) and amending
such clause by deleting the phrase “Sections 7.5(a) through (e)” and replacing
it with the phrase “Sections 7.5(a) through (g)”; and (iii) adding new clauses
(f) and (g) to immediately follow Section 7.5(e) therein to read as follows:

(f) sales of the Oil and Gas Properties and other properties disposed of by the
Borrower pursuant to the SOK Disposition Documents, provided that (i) Borrower
shall have applied the net cash proceeds received by the Borrower upon the
consummation of such sale as a prepayment of Loans such that, after giving
effect to such application, Facility Usage shall not exceed $100,000,000, and
(ii) concurrently with the consummation thereof, Administrative Agent shall have
received a certificate from an Authorized Officer certifying (x) that attached
to such certificate are true, accurate and complete copies of the material SOK
Disposition Documents, and (y) the Borrower consummated such disposition,
substantially in accordance with the terms of the SOK Disposition Documents
(without giving effect to any amendment, modification or supplement thereto not
otherwise consented to by the Administrative Agent);

 

(g) sales of certain Oil and Gas Properties and other properties located in
Nolan County, Texas, provided that (i) Borrower shall have applied all of the
net cash proceeds received by the Borrower at the closing thereof as a
prepayment of Loans, (ii) the purchase price shall not be less than $1,500,000,
and (iii) concurrently with the consummation thereof, Administrative Agent shall
have received a certificate from an Authorized Officer certifying (x) that
attached to such certificate are true, accurate and complete copies of the
material disposition documents, and (y) the Borrower consummated such
disposition, substantially in accordance with the terms of such disposition
documents (without giving effect to any amendment, modification or supplement
thereto not otherwise consented to by the Administrative Agent);

 

 

Article III
LIMITED WAIVER

Section 3.01Limited Waiver.  Notwithstanding anything to the contrary in the
Credit Agreement and subject to the terms and conditions hereof and upon
satisfaction of the conditions set forth in Article VI hereof, Administrative
Agent and the Lenders hereby waive, from the Effective Date until January 31,
2018 (the “Waiver Period”), the Designated Defaults (the “Limited Waiver”).

Article IV
BORROWING  BASE REDETERMINATION

Section 4.01Borrowing Base Redetermination.  Effective as of the Effective Date,
the Borrowing Base is hereby decreased from $140,000,000 to $115,000,000.  The
Borrowing Base as adjusted will remain in effect until the next periodic
redetermination of the Borrowing Base, unless otherwise adjusted pursuant to the
provisions of Section 2.9 of the Credit Agreement.

--

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

Article V
REPRESENTATIONS AND WARRANTIES

Section 5.01Borrower Representations and Warranties.  The Borrower represents
and warrants that (a) the representations and warranties contained in the Credit
Agreement and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date (defined below) as if made on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; and (b) the Liens under the Security Documents are valid
and subsisting and secure Borrower's obligations under the Loan Documents.

Section 5.02Guarantor's Representations and Warranties.  Guarantor represents
and warrants that (a) the representations and warranties of Guarantor contained
in the Guaranty and the representations and warranties contained in the other
Loan Documents to which Guarantor is a party are true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; (b) no Default or Event of Default has occurred which is
continuing; and (c) the Liens under the Security Documents to which Guarantor is
a party are valid and subsisting and secure Guarantor's obligations under the
Loan Documents.

Article VI
CONDITIONS; ETC.

Section 6.01The Credit Agreement shall be amended as provided herein upon the
date all of the following conditions precedent have been met (the "Effective
Date"):

(a)The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the Borrower, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders party hereto:

(i)counterparts of this Amendment executed by the Borrower, the Administrative
Agent, and Lenders comprising at least the Required Lenders, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Amendment and the other Loan Documents to which the
Borrower is a party or is to be a party;

--

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Change;

(iv)a certificate signed by an Authorized Officer of the Borrower as of the
Effective Date certifying that:

(A)to the knowledge of such responsible officer, as of the Effective Date, all
the conditions precedent set forth in Section 6.01 of this Amendment have been
satisfied or waived; and

(B)there has been no event or circumstance since December 31, 2016, that has had
or that could be reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Change; and

(b)All of the information (other than projections) made available by the
Borrower to the Administrative Agent prior to the Effective Date shall be
complete and correct in all material respects, and no changes or developments
shall have occurred, and no new or additional information shall have been
received or discovered by the Administrative Agent or the Lenders regarding the
Borrower after October 31, 2017 that (A) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Change or (B) purports
to adversely affect the Loan Documents or the rights of the Lenders thereunder;

(c)Immediately before this Amendment is effective the Borrower shall have
applied all of the net cash proceeds received by the Borrower at closing for
sale of the Oil and Gas Properties and other properties disposed of by the
Borrower pursuant to the SOK Disposition Documents as a prepayment of Loans and
as a reduction of the Borrowing Base pursuant to Section 2.9 of the Credit
Agreement;

(d)After giving pro forma effect to the transactions contemplated by this
Amendment, Facility Usage will not exceed $100,000,000; and

(e)The Borrower shall have paid all commitment, facility, agency and other fees
required to be paid and then due to Administrative Agent or any Lender pursuant
to any Loan Documents or any commitment letter or agreement heretofore entered
into, and payment of all expenses for which invoices have been presented prior
to the Effective Date.

Without limiting the generality of the provisions of Section 10.1 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 6.01, each Lender that has signed this Amendment shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall

--

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

Section 6.02Attorneys' Fees and Expenses.  The Borrower shall have paid or
reimbursed the Administrative Agent for all of its reasonable out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the fees and disbursements of the
Administrative Agent's outside legal counsel, in each case, pursuant to all
invoices of the Administrative Agent and/or such counsel presented to the
Borrower for payment prior to the Effective Date.

Article VII
POST-CLOSING Covenants

Section 7.01Mortgage and Title.  By no later than January 31, 2018 (or such
longer period as may be agreed to by the Administrative Agent), the Borrower
shall deliver to the Administrative Agent such Security Documents and title as
are necessary for the Borrower to be in compliance with Section 6.15 of the
Credit Agreement.  The failure to comply with this Section 7.01 shall constitute
an Event of Default under the Credit Agreement.

Section 7.02Loan Requests.  During the Waiver Period, Borrower covenants and
agrees not to request the Lenders to make any Loans or the LC Issuer to issue
Letters of Credit, if as a result of such request and the making of such Loans
or issuance of such Letters of Credit, the Facility Usage exceeds $105,000,000,
without the prior written approval of the Lenders.

 

Article VIII
MISCELLANEOUS

Section 8.01Effect on Loan Documents; Acknowledgements.

(a)Each of the Borrower, the Guarantor, Administrative Agent, the LC Issuers and
the Lenders does hereby adopt, ratify, and confirm the Credit Agreement and each
other Loan Document, as amended hereby, and acknowledges and agrees that the
Credit Agreement and each other Loan Document, as amended hereby, is and remains
in full force and effect, and the Borrower and the Guarantor acknowledge and
agree that their respective liabilities and obligations under the Credit
Agreement and the other Loan Documents are not impaired in any respect by this
Amendment.

(b)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Amendment.

(c)This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties,

--

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

and covenants under this Amendment shall be a Default under the Credit
Agreement, subject to all applicable cure or grace periods provided for under
the Credit Agreement.

(d)Captions.  Section captions used in this Amendment are for convenience only
and shall not affect the construction of this Amendment.

(e)Administrative Agent, LC Issuer and Lenders Make No Representations or
Warranties. None of the Administrative Agent, the LC Issuer nor any Lender (a)
makes any representation or warranty nor assumes any responsibility with respect
to any statements, warranties, or representations made in or in connection with
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Credit Agreement, the Loan Documents,
or any other instrument or document furnished pursuant thereto or (b) makes any
representation or warranty nor assumes any responsibility with respect to the
financial condition of the Borrower or any other Person or the performance or
observance by such Persons of any of their obligations under the Loan Documents,
or any other instrument or document furnished pursuant thereto.

Section 8.02Reaffirmation of the Guaranty.  Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty are in full
force and effect and that Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, of the Guaranteed Obligations (as defined
in the Guaranty), as such Guaranteed Obligations may have been amended by this
Amendment, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by Guarantor under the Guaranty in
connection with the execution and delivery of amendments to the Credit
Agreement, the Notes or any of the other Loan Documents (other than the Guaranty
or any other Loan Document to which Guarantor is a party).

Section 8.03Counterparts.  This Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
agreement.  This Amendment shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  This Amendment may be transmitted and/or
signed by facsimile, telecopy or electronic mail.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Restricted
Persons and Lender Parties.  The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

Section 8.04Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

--

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

Section 8.05Invalidity.  In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 8.06Governing Law.  This Amendment shall be deemed to be a contract made
under and shall be governed by, construed and enforced in accordance with the
laws of the State of New York and the laws of the United States, without regard
to principles of conflicts of laws.

Section 8.07RELEASE. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases,
acquits, and forever discharges each of the Lender Parties and each Lender
Counterparty, its respective successors and assigns, officers, directors,
employees, representatives, trustees, attorneys, agents and affiliates
(collectively the "Released Parties" and individually a "Released Party") from
any and all actions, claims, demands, causes of action, judgments, executions,
suits, liabilities, costs, damages, expenses or other obligations of any kind
and nature whatsoever, direct and/or indirect, at law or in equity, whether now
existing or hereafter asserted, whether absolute or contingent, whether due or
to become due, whether disputed or undisputed, whether known or unknown
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY)
(collectively, the "Released Claims"), for or because of any matters or things
occurring, existing or actions done, omitted to be done, or suffered to be done
by any of the Released Parties, in each case, on or prior to the effective date
of this Amendment and are in any way directly or indirectly arising out of or in
any way connected to any of this Amendment, the Credit Agreement or any other
Loan Document (collectively, the "Released Matters").  In entering into this
Amendment, each Credit Party consulted with, and has been represented by, legal
counsel and expressly disclaim any reliance on any representations, acts or
omissions by any of the Released Parties and hereby agrees and acknowledges that
the validity and effectiveness of the releases set forth herein do not depend in
any way on any such representations, acts and/or omissions or the accuracy,
completeness or validity hereof. The provisions of this Section 8.07 shall
survive the termination of this Amendment, the Credit Agreement and the other
Loan Documents and payment in full of the Obligations.

Section 8.08Entire Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

--

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the date first above written.

BORROWER:

MID-CON ENERGY PROPERTIES, LLC, a
Delaware limited liability company

By:Mid-Con Energy Partners, LP, a
Delaware limited partnership, its
Sole Member

By:Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By:/s. Jeffrey R. Olmstead
Jeffrey R. Olmstead
President and Chief Executive Officer

GUARANTOR:

MID-CON ENERGY PARTNERS, LP, a
Delaware limited partnership

By:Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By: /s. Jeffrey R. Olmstead
Jeffrey R. Olmstead
President and Chief Executive Officer




 

Signature Page

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, as Collateral
Agent, as an LC Issuer and as a Lender


By:/s/David C. Brooks
Name:  David C. Brooks
Title:  Director

 




 

Signature Page

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

LENDERS:

ROYAL BANK OF CANADA
as a Lender


By:/s/Don J. McKinnerney
Name:  Don J. McKinnerney
Title:  Authorized Signatory




 

Signature Page

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

FROST BANK,
as a Lender


By:/s/Alex Zemkoski
Name:  Alex Zemkoski
Title:  Senior Vice President




 

Signature Page

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

BOKF, NA d/b/a The Bank of Texas,
as a Lender


By:/s/ Mynan C. Feldman
Name:  Mynan C. Feldman
Title:  Senior Vice President




 

Signature Page

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

COMERICA BANK,
as a Lender


By:/s/Garrett R. Merrell
Name:  Garrett R. Merrell
Title:  Assistant Vice President




 

Signature Page

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA,
as a Lender


By:/s/Alan Dawson
Name:  Alan Dawson
Title:Director




 

Signature Page

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

MUFG UNION BANK, N.A.,
as a Lender


By:
Name:
Title:

 

4842-6406-4857v.3

4839-1738 12/21/2017

 

 

Signature Page

Amendment No. 11
Mid-Con Energy Properties, LLC
Credit Agreement